Title: Alexander Garrett to James Madison, 11 January 1827
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville.
                                
                                11th January 1827.
                            
                        
                        Above I send you my check on the P. & Directors of the Literary fund, for whatever sum you may deem
                            proper to approve the payment of. The balance due the University of the annuity of the current year is $12,000 $3000. of
                            the $15,000 has been drawn (or rather negociated with the Farmers bank of Va.) by order of the board of Visitors at their
                            last October meeting and paid out to the drafts of the Proctor. Genl. Cocke informed me that no provision was made at the
                            last meeting of the board to authorise the Bursar to negociate a further loan, on the credit of the balance of the
                            annuity—this omission I presume, can only be now supplied by the directions of the Rector, as heretofore done, by your
                            predecessor, in the like circumstances. The salaries of the Professors fall due quarterly, some of whom have lately
                            presented me the Proctors drafts, which was not paid for want of funds. I would propose that you fill the check with
                            $12,000 as it might enable me to negociate a loan with the banks on better terms, please authorise me to negociate a loan
                            for whatever sum you may think proper to approve. most Respectfully Your most Obt. Servant
                        
                            
                                Alexr: Garrett
                            B. U. Va.
                        
                    